TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00531-CV



                                  Sandra Cardenas, Appellant

                                                  v.

                                 Guillermo Cardenas, Appellee


          FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
        NO. 02-773-FC1, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                               MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue. The trial court clerk’s office has reported

that appellant Sandra Cardenas has failed to pay or make arrangements to pay for the clerk’s record.

This Court sent a notice to Ms. Cardenas on January 12, 2012, requesting that she make

arrangements to pay for the clerk’s record and submit a status report regarding this appeal to this

Court by January 23, 2012, or risk dismissal of this appeal. To date, the clerk’s record has not been

filed, and Ms. Cardenas has not filed any response in this Court. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: February 29, 2012